DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Applicant's election without traverse of Group I is acknowledged. Claims 13-19 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention. 


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 6-8, 10, and 12 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Toki et al. (Japanese Patent Publication # H09-107772).

Regarding claim 1, Toki discloses a system for assessing agricultural operation performance (figs, etc), the system comprising: 
an imaging device installed on a work vehicle or an agricultural implement, the imaging device configured to capture image data associated with a portion of a field present within a field of view of the imaging device (Paragraph 21, 23, 19, etc), the field of view including a first section directed at one of a processed portion of the field or an unprocessed portion of the field and a second section directed at the other of the processed portion of the field or the unprocessed portion of the field (Paragraph 21-22, etc: cut and uncut areas of image); and 
a controller communicatively coupled to the imaging device (figs, etc), the controller configured to: 
determine a first value of a field characteristic for the processed portion of the field based on a first portion of the image data that is associated with the processed portion of the field (P21-22, 35, etc: brightness or luminance of cut area); and 
determine a second value of a field characteristic for the unprocessed portion of the field based on a second portion of the image data that is associated with the unprocessed portion of the field (P21-22, 35, etc: brightness or luminance of uncut area, etc).

Regarding claim 2, Toki further discloses that the controller is further configured to compare the first value of the field characteristic and the second value of the field characteristic to determine a field characteristic differential associated with the performance of the agricultural operation (P21-22, 35, etc: difference in brightness or luminance of cut and uncut areas, etc).

Regarding claim 3, Toki further discloses that the controller is further configured to actively adjust an operating parameter of at least one of the work vehicle or the agricultural implement based on the determined field characteristic differential (P21-22, etc: adjust steering of the vehicle based on difference in brightness or luminance, etc).

Regarding claim 6, Toki further discloses that the controller is further configured to: receive, from the imaging device, image data captured as the agricultural implement is moved across the field; and identify the first portion of the image data and the second portion of the image data (P21-22, etc).

Regarding claim 7, Toki further discloses that the controller is further configured to partition the identified first portion of the image data and the identified second portion of the image data (P21-22, 35, etc).

Regarding claim 8, Toki further discloses that the controller is further configured to determine which of the first section of the field of view or the second section of the field view corresponds to the processed portion of the field and which of the first section of the field of view or the second section of the field view corresponds to the unprocessed portion of the field based on a field map of the field (P21-22, etc).

Regarding claim 10, Toki further discloses that the field characteristic comprises at least one of soil roughness, clod size, or residue coverage (P21-22, etc: residue coverage/ straw debris).

Regarding claim 12, Toki further discloses that the imaging device comprises a camera (P19, 21, 23, etc).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable Toki et al. (Japanese Patent Publication # H09-107772).

Regarding claim 4, Toki further discloses that the controller is further configured to compare the determined field characteristic differential to a predetermined differential range (P21-22, etc: implicit, difference in brightness or luminance must implicitly be compared to some range to detect the boundary, e.g. range between minimum value at which a boundary is detected and maximum possible value of the difference) and, when the determined field characteristic differential falls outside of the predetermined differential range, adjust the operating parameter (P21-22, etc: if difference falls outside range, that means a boundary is no longer detected, and the operating parameter would be adjusted to stop following the boundary).

Regarding claim 5, Toki further discloses that the operating parameter comprises at least of a ground speed of the work vehicle or a force being applied to a ground-engaging tool of the implement (P21-22, etc: work vehicle follows the detected boundary between cut and uncut portions of the field, which implicitly includes controlling the ground speed of the work vehicle).


6.	Claims 5 and 9 rejected under 35 U.S.C. 103 as being unpatentable Toki et al. (Japanese Patent Publication # H09-107772) in view of Takada et al. (Japanese Patent Publication # H07-222509).

Regarding claim 5, Toki further discloses that the operating parameter comprises at least of a ground speed of the work vehicle or a force being applied to a ground-engaging tool of the implement (P21-22, etc: work vehicle follows the detected boundary between cut and uncut portions of the field, which implicitly includes controlling the ground speed of the work vehicle).
In the same field of endeavor, Takada also discloses that the operating parameter comprises at least of a ground speed of the work vehicle or a force being applied to a ground-engaging tool of the implement (P49, 44, 47, 63, 69, etc). 
It would have been obvious before the effective filing date of the claimed invention for Toki to do so, as implied by Toki and/or taught by Takada, in order to facilitate control of the work vehicle to follow the detected boundary (P49, 44, 47, 63, 69, etc).

Regarding claim 9, Toki further discloses that the imaging device is installed on the agricultural implement such that the field of view of the vision- based sensor is directed forward of the agricultural implement relative to a direction of travel of the agricultural implement (figs, etc).
Toki fails to disclose that the imaging device is installed on the agricultural implement such that the field of view of the vision- based sensor is directed aft of the agricultural implement relative to a direction of travel of the agricultural implement.
In the same field of endeavor, Takada discloses that the imaging device is installed on the agricultural implement such that the field of view of the vision- based sensor is directed aft of the agricultural implement relative to a direction of travel of the agricultural implement (fig 7: cameras 29a-b fore and aft of the vehicle, etc). 
It would have been obvious before the effective filing date of the claimed invention for Toki to do so, as taught by Takada, in order to improve agricultural operation performance by facilitating the detection of boundaries fore and aft of the vehicle (fig 7 and corresponding text, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 24, 2022